246 F.2d 687
P. SORENSEN MANUFACTURING CO., Inc., Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 13530.
United States Court of Appeals District of Columbia Circuit.
Argued May 2, 1957.
Decided May 23, 1957.

On Petition to Review an Order of the Federal Trade Commission.
Mr. James W. Cassedy, Washington, D. C., for petitioner.
Mr. James E. Corkey, Atty., Federal Trade Commission, with whom Messrs. Earl W. Kintner, Gen. Counsel, Federal Trade Commission, Robert B. Dawkins, Asst. Gen. Counsel, Federal Trade Commission, and Miles J. Brown, Atty., Federal Trade Commission, were on the brief, for respondent.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The order of the Federal Trade Commission is affirmed. Clayton Act, § 2(a), 38 Stat. 730, as amended by Robinson-Patman Act; 49 Stat. 1526, 15 U.S.C.A. § 13. Moog Industries, Inc., v. Federal Trade Commission, 8 Cir., 238 F.2d 43, certiorari granted on other grounds 353 U.S. 908, 77 S.Ct. 665, 1 L.Ed.2d 662; E. Edelman & Co. v. Federal Trade Commission, 7 Cir., 239 F.2d 152; P. & D. Manufacturing Co., Inc., v. Federal Trade Commission, 7 Cir., 245 F.2d 281.


2
Affirmed.